December 19, 1911. The opinion of the Court was delivered by *Page 229 
This is an action to set aside a deed for fraud, and for other relief.
The facts are fully stated, in the decree of his Honor, special Judge Ernest Moore, which, together with appellant's exceptions, will be incorporated in the report of the case.
The first question that will be considered, is whether there was error on the part of the presiding Judge, in refusing the motion to allow the plaintiff, to amend the complaint in the particular mentioned in the first exception. Amendments are within the discretion of the presiding Judge, and an order refusing a motion to amend, is not appealable, unless there was an abuse of discretion, which does not appear in this case.
We do not deem it necessary, to consider the other exceptions, specifically, as we are satisfied with the Circuit Judge's findings of fact, and the reasons assigned by him for his conclusions of law.
Affirmed.
Petition for rehearing refused by formal order filed December 19, 1911.